Citation Nr: 0328133	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-06 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1311 
(West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

Appellant is the surviving spouse of the veteran who had 
active service from April 1943 to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefit sought on appeal.  The 
appellant perfected an appeal of that decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002)).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), in which the Court held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and pending before VA on the 
date of enactment.  Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002); 38 C.F.R. § 3.159 (2003).

Although the appellant's claim was pending at the RO when the 
VCAA was enacted, she has not been informed of the evidence 
required to substantiate her claim, or the information and 
evidence that she is required to submit and the evidence that 
VA will obtain on her behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board notes in this regard 
that in determining whether the veteran was entitled to 
receive compensation benefits based on a disability evaluated 
as 100 percent disabling for eight years prior to his death, 
the determination is to be based on the evidence of record at 
the time of his death or evidence that is under the control 
of VA.  See Green v. Brown, 10 Vet. App. 111, 118 (1997).  
The evidence of record indicates that the veteran was 
receiving treatment for his service-connected psychiatric 
disorder from the VA medical center (MC), the records of 
which have not been obtained.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.§ 5103(b)(1) (West 2002).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, any written VCAA notice to appellant should indicate 
that she has a full year in which to respond to the notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed.  

2.  The RO should obtain from the VAMC the 
records pertaining to the veteran's 
treatment from September 1980 to February 
1984.  If these records are not available, 
the claims file should be documented to 
that effect and the appellant so notified.

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


